Cole, J.
This case is fairly made to bristle with points of law and fact. Since this court might not be fully agreed upon all the points made, and since the point herein discussed is entirely decisive of the whole case, we content ourselves with its determination alone.
The notices issued by the justice of the peace, and on which the several judgments sued on were rendered, stated that the plaintiff therein, “claims of you one hundred dollars as justly due him, on a railroad donation warrant * * * * * with interest and costs.” These notices were dated and served May 7, 1867, and the return day was May 18, 1867, and on which last date the judgments were rendered. It has been repeatedly held by this court that such a statement of the amount claimed, e'ntitied the plaintiff to the amount first demanded, and interest on that from the commencement of the action. Haven & Buck v. Baldwin, 5 Iowa, 503; Butcher v. Brand, 6 Iowa, 235; Lyon v. Byington, 10 Iowa, 124; Anderson v. Kerr, Ib. 233. The amount claimed is the criterion of jurisdiction. Stone v. Murphy, 2 Iowa, 37. The maximum limit of the jurisdiction of a justice of the peace, in the absence of consent, is one hundred dollars. Rev. Sec. 3850. Since, therefore, the claim sued for before the justice *51was in each case, in excess of one hundred dollars, to the extent of the accruing interest, he had no jurisdiction and the judgments are nullities.
AFFIRMED.